4n an action to recover damages, inter alia, for breach of fiduciary duty, breach of contract and of trade secrets and other proprietary data, plaintiff appeals from an order of the Supreme Court, Suffolk County (Levitt, J.), dated September 4, 1985, which granted that branch of the defendants’ motion, made pursuant to CPLR 510 (3) and 511, which was to change the venue of this action from Suffolk County to Tompkins County.
Order affirmed, with costs.
Under all the circumstances of this case, venue is more properly placed in Tompkins County. Lazer, J. P., Rubin, Kunzeman and Kooper, JJ., concur.